McMurray, Presiding Judge.
Our judgment in McKinney & Co., Inc. v. Lawson, 180 Ga. App. 550 (349 SE2d 763), has been reversed by the Supreme Court of Georgia on certiorari. McKinney & Co., Inc. v. Lawson, 257 Ga. 222 (357 *724SE2d 786). In accordance with the opinion of the Supreme Court, our judgment is hereby vacated and the judgment of the Supreme Court is made our own. Accordingly, the judgment of the trial court is reversed.
Decided July 15, 1987.
David A. Handley, Hugh M. Worsham, Jr., for appellant.
James L. Ford, Charles H. Davis, Jr., for appellee.

Judgment reversed.


Carley and Pope, JJ., concur.